Citation Nr: 0702203	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have tinnitus related to service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a May 2003 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records.  In addition, the veteran 
has not identified any additional pertinent evidence that 
could be obtained to substantiate his claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).




Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For certain chronic disorders, including other organic 
diseases of the nervous system, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.  However, this presumption does not apply as 
discussed below.  

The main problem in this case is that there is no competent 
medical evidence that the veteran currently has tinnitus 
related to service.  There are no medical records showing 
findings or complaints related to tinnitus.  In fact, in a 
March 2004 statement, the veteran himself indicated that he 
had "not sought medical treatment for my condition."  He 
reiterated this in a July 2005 statement.  However, Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, as there is no competent evidence of 
tinnitus, service connection is denied.

While the veteran has suggested that he currently has 
tinnitus as a result of service, as a lay person, he has no 
competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection tinnitus because 
there is no evidence of pertinent disability in service or 
following service.  Thus, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, and the lack of 
competent evidence showing tinnitus after active duty, 
relating tinnitus to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

In sum, the preponderance of the evidence is against a 
finding that the veteran currently has tinnitus related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied. 


REMAND

The veteran contends that he has PTSD as a result of service.  
On his PTSD questionnaire, the veteran stated that in May 
1968 he experienced daily rocket fire in Vietnam.  On one 
occasion, he aided the First Sergeant of A Company when a 
round of fire landed on his desk.  The veteran gathered his 
remains and drove them to the hospital for grave 
registration.  Also, the veteran recounted rounds coming into 
the camp and wounding people.  Service personnel records show 
that during this time, he was assigned to Headquarter and 
Headquarter Detachment, 25th Aviation Battalion, 25th 
Infantry Division in Vietnam.      

There is no indication that the RO submitted the veteran's 
description of his in-service stressor to the U.S. Army and 
Joint Services Records Research Center (JSRRC) to assist in 
researching their records. On remand, this must be 
accomplished.  If his any of his stressors are verified, the 
veteran should be afforded a VA examination to determine the 
diagnosis of any psychiatric disorder.  

Accordingly, this case is REMANDED for the following action:

1.	Prepare a letter asking the JSRRC to provide 
any available information which might 
corroborate the veteran's alleged in-service 
stressors (summarized above).  Provide JSRRC 
with copies of the veteran's personnel 
records showing service dates, duties, and 
units of assignment.  Thereafter, make a 
determination as to which stressor(s) claimed 
by the veteran has(ve) been verified.  

2.	   If, and only if, a claimed 
stressor has been verified, arrange for 
an examination of the veteran by an 
appropriate VA examiner to determine 
the diagnosis of any psychiatric 
disorder that is present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination; the examiner should 
indicate on the report that it has been 
reviewed.  All necessary special 
studies or tests, to include 
appropriate psychological testing and 
evaluation, should be accomplished.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether a 
verified stressor was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and verified 
stressor sufficient to produce PTSD.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Then, after ensuring the veteran's file 
is complete, the RO should readjudicate 
the claim for entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


